Argued October 19, 1934.
This is an appeal from the refusal by the commission to approve the interchange of freight between appellants at Reading and Harrisburg. Its reasons for denying the permission sought were thus stated:
Hartman and Son have "a circular trucking route from Harrisburg through Millersburg, Pottsville, Reading and Lebanon. Freight to and from points in the Lebanon Valley is transferred at Reading, such shipments originating mostly in Philadelphia and Pottsville. Transfer is made at Harrisburg of freight to or from Lykens Valley. [They] receive about 23 tons per month from Motor Freight Express, and deliver about seven tons to it. Less than 10 per cent of the transfers are made at Harrisburg. The reason for the large existing transfer business is not clear from the record. There is adequate rail and trucking service to practically all points affected, excepting certain towns in the Lykens Valley, and the commission has already approved joint service from these towns to York and Lancaster over the lines of Hartman, Central Storage and Transfer Company and Hall's Motor Express Company. The evidence fails to establish that approval of the additional transportation sought is necessary or proper for the service, accommodation or convenience of the public and the application will be refused."
Our examination of this record in the light of the *Page 182 
principles stated in our opinion in the appeal of Motor Freight Express and Hall's Motor Transit Co. Inc. v. Pub. Serv. Com.,117 Pa. Super. 174, 177 A. 493, has not disclosed any grounds upon which this appeal should be sustained.
Appeal dismissed.